The Graded School Trustees of Elizabeth City brought proceedings for condemning the adjoining lands of defendant for school purposes, with the required allegations, and defendant appealed from the order of the clerk of the Superior Court      (587) refusing to transfer the cause to the civil-issue docket, holding that the pleadings raised no issue of fact, and appointing commissioners to lay off the lands, assess their value, and report their proceedings, etc.
At a regular term the order of the clerk was confirmed, and the defendants appealed to the Supreme Court.
This appeal is premature, and upon motion is dismissed. Exceptions should be noted, and when a final judgment is rendered an appeal may be taken. Hendrick v. R. R., 98 N.C. 431; R. R. v. Warren, 92 N.C. 620;Telegraph Co. v. R. R., 83 N.C. 420.
Appeal dismissed.
Cited: Bradshaw v. Bank, 172 N.C. 633.